Eaving, 0. J.
A justice may, after hearing the cause, take time to consider of his judgment, but when he does so, he should adjourn to a given day, or at least give notice to the parties of the time when the judgment would be rendered. He cannot regularly and legally give judgment in the absence of the parties unless, in one or the other of these modes, an opportunity to be present has been afforded them. In many respects it is important for them to be present. *75From a judgment rendered in his absence a defendant cannot appeal. The principle I have stated is settled in this court, Clark v. Read, 2 South. 486; Pierson v. Pierson, 2 Halst. 125. It ought moreover to appear on the docket of the justice, that he did adjourn or give notice. The regularity of his proceedings in this respect ought to be shown by his record. The statute directing the manner in which it shall be kept, requires him to enter “ the adjournment,” Rev. Laws, 641. It appears from his certificate that on the same day he informed the parties of the result; but it was alter the judgment had been given and to some of the most essential purposes therefore entirely nugatory.
The other justices concurred.
Judgment reversed.